Exhibit 10.10 PROFIT CONSULTANTS INC. 6040 Upshaw, Ste. 105 Humble, Texas77396 Tel: (281) 441-2538 October 18, 2011 GLOBAL CLEAN ENERGY, INC 4150 St Catherine Street West Suite 525 Montreal. QC H3Z 2Y5 Attention; Kenneth S. Adessky RE: Convertible Promissory Note Dated January 31, 2010 Dear Sir, As you are aware you executed a Convertible Promissory Note to our company for the sum of One Hundred Sixteen Thousand Dollars plus interest at 7.5% on January 31, 2010 which was in payment of our original loan of One Hundred Thousand Dollars on January 20, 2008. As stated in the Convertible Promissory Note we hereby request repayment by way of conversion into common stock of your company. We believe the conversion should represent 8,812,000 common shares based on the repayment of the Loan as of today’s date of $132,000.00 and the bid price for the last 5 days of $0.015. We thank you for your co-operation and remain Yours Truly, PROFIT CONSULTANTS INC. (s) John Bentivoglio Per;John Bentivoglio Page 1of 1
